Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 1 of 17 Page ID #:435




 1   Kirk Pasich (SBN 94242)
     KPasich@PasichLLP.com
 2   Pamela Woods (SBN 101520)
     PWoods@PasichLLP.com
 3   Kayla M. Robinson (SBN 322061)
     KRobinson@PasichLLP.com
 4   PASICH LLP
     10880 Wilshire Blvd., Ste. 2000
 5   Los Angeles, California 90024
     Telephone: (424) 313-7860
 6   Facsimile: (424) 313-7890
 7   Attorneys for Plaintiff
     GEDNEY FOODS COMPANY
 8
     Scott G. Johnson, Bar No. 153735
 9
     SJohnson@robinskaplan.com
10   Sylvia R. Ewald, Bar No. 300267
     SEwald@robinskaplan.com
11   ROBINS KAPLAN LLP
     2049 Century Park East, 34th Floor
12   Los Angeles, CA 90067-3206
13   Telephone: 310-552-0130
     Facsimile: 310-229-5800
14
     Attorneys for Defendant
15   AFFILIATED FM INSURANCE COMPANY
16
17                       UNITED STATES DISTRICT COURT
18                     CENTRAL DISTRICT OF CALIFORNIA
19
      GEDNEY FOODS COMPANY, a
20    Minnesota Corporation,                 Case No. 2:21-cv-03714-MRW
21                Plaintiff,
                                             STIPULATED PROTECTIVE
22           v.                              ORDER
23    AFFILIATED FM INSURANCE                (MRW VERSION 4/19)
24    COMPANY, a Rhode Island                ‫ ܈‬Check if submitted without
      corporation,                           material modifications to MRW form
25
      Defendant.
26

27

28                                                        STIPULATED PROTECTIVE ORDER

                                                                    ʹǣʹͳǦ ǦͲ͵͹ͳͶǦ
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 2 of 17 Page ID #:436




 1   1.    INTRODUCTION
 2         1.1     PURPOSES AND LIMITATIONS
 3         Discovery in this Action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party
15   seeks permission from the court to file material under seal.
16         1.2    GOOD CAUSE STATEMENT
17         The parties expect that discovery in this Action will include certain business
18   records and confidential information that the parties wish to remain confidential and
19   not subject to public disclosure, including the insured’s financial information, details
20   of the insured’s business operations and values, Affiliated FM’s proprietary
21   insurance policy terms and conditions, and the parties’ internal policies and
22   procedures. Neither party has yet agreed that any particular document or type of
23   document is subject to protection hereunder, and reserve all rights to object to a
24   designation. It is the intent of the parties that information will not be designated as
25   confidential for tactical reasons and that nothing will be designated without a good
26   faith belief that it has been maintained in a confidential, non-public manner, and
27   there is good cause why it should not be part of the public record of this case.
28
                                                     2              STIPULATED PROTECTIVE ORDER
                                                                                2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 3 of 17 Page ID #:437




 1   2.     DEFINITIONS
 2          2.1    Action: Gedney Foods Company v. Affiliated FM Insurance Company,
 3   Case No. 2:21-cv-03714-MRW.
 4          2.2    Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
11   their support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15          2.6    Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced or
18   generated in disclosures or responses to discovery in this matter.
19          2.7    Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22          2.8    House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association, or
26   other legal entity not named as a Party to this Action.
27

28
                                                     3            STIPULATED PROTECTIVE ORDER
                                                                              2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 4 of 17 Page ID #:438




 1         2.10 Outside Counsel of Record: attorneys who are not employees of a
 2   party to this Action but are retained to represent or advise a party to this Action and
 3   have appeared in this Action on behalf of that party or are affiliated with a law firm
 4   which has appeared on behalf of that party, and includes support staff.
 5         2.11 Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10         2.13 Professional Vendors: persons or entities that provide litigation
11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14         2.14 Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16         2.15 Receiving Party: a Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18

19   3.    SCOPE
20         The protections conferred by this Stipulation and Order cover not only
21   Protected Material (as defined above), but also (1) any information copied or
22   extracted from Protected Material; (2) all copies, excerpts, summaries, or
23   compilations of Protected Material; and (3) any testimony, conversations, or
24   presentations by Parties or their Counsel that might reveal Protected Material.
25         Any use of Protected Material at trial will be governed by the orders of the
26   trial judge. This Order does not govern the use of Protected Material at trial.
27

28
                                                     4            STIPULATED PROTECTIVE ORDER
                                                                              2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 5 of 17 Page ID #:439




 1   4.    DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order will remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition will be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6   or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10

11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items, or oral or written
17   communications that qualify so that other portions of the material, documents,
18   items, or communications for which protection is not warranted are not swept
19   unjustifiably within the ambit of this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating
24   Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28
                                                     5             STIPULATED PROTECTIVE ORDER
                                                                               2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 6 of 17 Page ID #:440




 1         5.2    Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7         (a) for information in documentary form (e.g., paper or electronic documents,
 8   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 9   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
10   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
11   portion or portions of the material on a page qualifies for protection, the Producing
12   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
13   markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and
17   before the designation, all of the material made available for inspection will be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
19   documents it wants copied and produced, the Producing Party must determine which
20   documents, or portions thereof, qualify for protection under this Order. Then, before
21   producing the specified documents, the Producing Party must affix the
22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
23   portion or portions of the material on a page qualifies for protection, the Producing
24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
25   markings in the margins).
26

27

28
                                                     6             STIPULATED PROTECTIVE ORDER
                                                                               2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 7 of 17 Page ID #:441




 1             (b) for testimony given in depositions that the Designating Party identify the
 2   CONFIDENTIAL Information on the record, before the close of the deposition, or
 3   within thirty (30) days of the receipt of the transcript.
 4             (c) for information produced in some form other than documentary and for
 5   any other tangible items, that the Producing Party affix in a prominent place on the
 6   exterior of the container or containers in which the information is stored the legend
 7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8   protection, the Producing Party, to the extent practicable, will identify the protected
 9   portion(s).
10             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such material.
13   Upon timely correction of a designation, the Receiving Party must make reasonable
14   efforts to assure that the material is treated in accordance with the provisions of this
15   Order.
16
17   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
18             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21             6.2   Meet and Confer. The Challenging Party will initiate the dispute
22   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
23   et seq.
24             6.3   The burden of persuasion in any such challenge proceeding will be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28
                                                       7            STIPULATED PROTECTIVE ORDER
                                                                                2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 8 of 17 Page ID #:442




 1   Party has waived or withdrawn the confidentiality designation, all parties will
 2   continue to afford the material in question the level of protection to which it is
 3   entitled under the Producing Party’s designation until the Court rules on the
 4   challenge.
 5

 6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 7         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 8   disclosed or produced by another Party or by a Non-Party in connection with this
 9   Action only for prosecuting, defending, or attempting to settle this Action. Such
10   Protected Material may be disclosed only to the categories of persons and under the
11   conditions described in this Order. When the Action has been terminated, a
12   Receiving Party must comply with the provisions of section 13 below (FINAL
13   DISPOSITION).
14         Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving Party may disclose any information or item designated
20   “CONFIDENTIAL” only to:
21               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
22   well as employees of said Outside Counsel of Record to whom it is reasonably
23   necessary to disclose the information for this Action;
24               (b) the officers, directors, and employees (including House Counsel) of
25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
26

27

28
                                                     8            STIPULATED PROTECTIVE ORDER
                                                                              2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 9 of 17 Page ID #:443




 1            (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4            (d) the Court and its personnel;
 5            (e) court reporters and their staff;
 6            (f) professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9            (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11            (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
14   will not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16   agreed by the Designating Party or ordered by the court. Pages of transcribed
17   deposition testimony or exhibits to depositions that reveal Protected Material may
18   be separately bound by the court reporter and may not be disclosed to anyone except
19   as permitted under this Stipulated Protective Order; and
20            (i) any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions;
22            (j) any other person that the Designating Party agrees to in writing.
23         7.3.   Before disclosure of Confidential Material to any person in categories f,
24   h, i, and/or j above, each such person will be provided with a copy of this Protective
25   Order and shall execute a Non-Disclosure Agreement (Exhibit A). The qualified
26   persons listed above shall not distribute, disclose, or otherwise publish or make
27   available Confidential Material to any third person unless consented to in writing by
28
                                                     9           STIPULATED PROTECTIVE ORDER
                                                                             2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 10 of 17 Page ID #:444




 1   the Designating Party, or permitted to do so by the Court. Storing documents on a
 2   Party’s internal electronic document management system is sufficient to comply
 3   with the requirements of the Protective Order, regardless of whether other officers,
 4   directors or employees of a Party not involved in the Action have access to the
 5   document management system.
 6

 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 8   IN OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12             (a) promptly notify in writing the Designating Party. Such notification
13   will include a copy of the subpoena or court order;
14             (b) promptly notify in writing the party who caused the subpoena or order
15   to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Protective Order. Such notification will include
17   a copy of this Stipulated Protective Order; and
18             (c) cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order will not produce any information designated in this
22   Action as “CONFIDENTIAL” before a determination by the court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party will bear the burden and expense of seeking
25   protection in that court of its confidential material and nothing in these provisions
26   should be construed as authorizing or encouraging a Receiving Party in this Action
27   to disobey a lawful directive from another court.
28
                                                     10            STIPULATED PROTECTIVE ORDER
                                                                               2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 11 of 17 Page ID #:445




 1

 2   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 3   PRODUCED IN THIS LITIGATION
 4             (a) The terms of this Order are applicable to information produced by a
 5   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 6   produced by Non-Parties in connection with this litigation is protected by the
 7   remedies and relief provided by this Order. Nothing in these provisions should be
 8   construed as prohibiting a Non-Party from seeking additional protections.
 9             (b) In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party will:
13                (1) promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3) make the information requested available for inspection by the
20   Non-Party, if requested.
21             (c) If the Non-Party fails to seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party will
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27

28
                                                      11          STIPULATED PROTECTIVE ORDER
                                                                              2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 12 of 17 Page ID #:446




 1   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 2   of seeking protection in this court of its Protected Material.
 3

 4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6   Protected Material to any person or in any circumstance not authorized under this
 7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
10   persons to whom unauthorized disclosures were made of all the terms of this Order,
11   and (d) request such person or persons to execute the “Acknowledgment and
12   Agreement to Be Bound” that is attached hereto as Exhibit A.
13

14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15   PROTECTED MATERIAL
16         If a Producing Party inadvertently produces information or documents that it
17   considered privileged, in whole or in part, it may retrieve such information or
18   documents or parts thereof as follows:
19         (a)    Within twenty (20) days of the discovery of the inadvertent production,
20   and no later than forty-five (45) days prior to trial, the Producing Party must give
21   written notice to all parties who received copies of the produced document that the
22   Producing Party claims said document, in whole or in part, to be privileged and must
23   state the nature of the privilege; in the event that only part(s) of document(s) are
24   claimed to be privileged, the Producing Party shall furnish redacted copies of such
25   privileged documents, removing only the part(s) thereof claimed to be privileged, to
26   all parties together with the notice (the “Inadvertent Production of Privileged
27   Materials Notice”).
28
                                                     12           STIPULATED PROTECTIVE ORDER
                                                                              2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 13 of 17 Page ID #:447




 1         (b)     Upon receipt of such Inadvertent Production of Privileged Materials
 2   Notice, all parties who have received copies of the inadvertently produced
 3   document(s) shall promptly return them to the Producing Party and destroy any
 4   other copies thereof except to the extent reasonably necessary to promptly present
 5   the information to the court under seal for a determination of the claim pursuant to
 6   Federal Rule of Civil Procedure 26(b)(5)(B).
 7   (c)   After service of such notice, no motion to compel the production of the
 8   inadvertently produced privileged documents may rely on an allegation that any
 9   privilege as to the document was waived solely by virtue of its inadvertent
10   production.
11   12.   MISCELLANEOUS
12         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
13   person to seek its modification by the Court in the future.
14         12.2 Right to Assert Other Objections. By stipulating to the entry of this
15   Protective Order no Party waives any right it otherwise would have to object to
16   disclosing or producing any information or item on any ground not addressed in this
17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
18   ground to use in evidence of any of the material covered by this Protective Order.
19         12.3 Filing Protected Material. A Party that seeks to file under seal any
20   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
21   only be filed under seal pursuant to a court order authorizing the sealing of the
22   specific Protected Material at issue. If a Party's request to file Protected Material
23   under seal is denied by the court, then the Receiving Party may file the information
24   in the public record unless otherwise instructed by the court.
25

26   13.   FINAL DISPOSITION
27

28
                                                     13            STIPULATED PROTECTIVE ORDER
                                                                               2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 14 of 17 Page ID #:448




 1         After the final disposition of this Action, as defined in paragraph 4, within 60
 2   days of a written request by the Designating Party, each Receiving Party must return
 3   all Protected Material to the Producing Party or destroy such material. As used in
 4   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5   summaries, and any other format reproducing or capturing any of the Protected
 6   Material. Whether the Protected Material is returned or destroyed, the Receiving
 7   Party must submit a written certification to the Producing Party (and, if not the same
 8   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 9   (by category, where appropriate) all the Protected Material that was returned or
10   destroyed and (2) affirms that the Receiving Party has not retained any copies,
11   abstracts, compilations, summaries or any other format reproducing or capturing any
12   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
13   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
14   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
15   reports, attorney work product, and consultant and expert work product, even if such
16   materials contain Protected Material. Any such archival copies that contain or
17   constitute Protected Material remain subject to this Protective Order as set forth in
18   Section 4 (DURATION).
19

20

21

22

23

24

25

26

27

28
                                                    14            STIPULATED PROTECTIVE ORDER
                                                                              2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 15 of 17 Page ID #:449




 1   14.   Any willful violation of this Order may be punished by civil or criminal
 2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 3   authorities, or other appropriate action at the discretion of the Court.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: July 20, 2021                        _/s/ Kayla Robinson_________________
                                                 Attorneys for Plaintiff
 8

 9

10   DATED: July 20, 2021                        /s/ Scott G. Johnson
                                                 Attorneys for Defendant
11

12

13                                      ATTESTATION
14         Pursuant to L.R. 5-4.3.4, I hereby attest that the other signatory listed, and on
15   whose behalf the filing is submitted, concurs in the filing’s content and has
16   authorized the filing. I further attest that I have on file documentation of her
17   authorization.
18

19
     DATED: July 20, 2021                  ROBINS KAPLAN LLP
20

21                                     By: /s/ Scott G. Johnson
22                                         Attorneys for Defendant
23

24

25

26

27

28
                                                     15            STIPULATED PROTECTIVE ORDER
                                                                               2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 16 of 17 Page ID #:450




 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3

 4          -XO\  
     DATED:_______________                 __________________________________
                                           HON. MICHAEL R. WILNER
 5                                         United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                               16         STIPULATED PROTECTIVE ORDER
                                                                      2:21-cv-03714-MRW
Case 2:21-cv-03714-MRW Document 22 Filed 07/20/21 Page 17 of 17 Page ID #:451




 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of Gedney
 8   Foods Company v. Affiliated FM Insurance Company, Case No. 2:21-cv-03714-
 9   MRW. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is subject
13   to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this Action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this Action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                     17           STIPULATED PROTECTIVE ORDER
                                                                              2:21-cv-03714-MRW
